       Case 1:19-cv-01587-GSA Document 11 Filed 05/11/20 Page 1 of 1

 1

 2                                    UNITED STATES DISTRICT COURT

 3                               EASTERN DISTRICT OF CALIFORNIA

 4

 5    SARINA ELAINE CLARK,                               No. 1:19-cv-01587-GSA
 6                       Plaintiff,
 7           v.                                          ORDER DIRECTING PLAINTIFF
                                                         TO FILE OPENING BRIEF
 8    ANDREW SAUL, Commissioner of Social
      Security,
 9

10                       Defendant.
11

12          Plaintiff Sarina Elaine Clark proceeds with her appeal of the denial of her application for

13   social security disability benefits by Defendant Andrew Saul, Commissioner of Social Security.

14   On March 25, 2020, the Commissioner filed the certified administrative record (CAR) of the

15   agency proceedings. Doc. 10. Pursuant to paragraph 3 of the scheduling order in this case (Doc.

16   5), within thirty days of the Commissioner’s filing of the CAR, Plaintiff was to serve the

17   Commissioner with a confidential letter brief setting forth the reasons that remand was warranted

18   and file proof of such service with the Court. Although more than thirty days have passed since

19   the Commissioner filed the CAR, Plaintiff has not filed proof of service with the Court.

20          Accordingly, it is hereby ORDERED that no later than ten days from the date of this

21   order, Plaintiff shall serve a confidential letter brief on the Commissioner, if such service has not

22   already occurred, and shall thereafter file proof of such service with the Court.

23   .
     IT IS SO ORDERED.
24

25      Dated:     May 11, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
